Citation Nr: 0432537	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 3, 1995, 
for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant-Veteran and a friend


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to March 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which effectuated a Board grant 
of entitlement to a total rating based on individual 
unemployability and assigned an effective date of May 3, 
1995, thereto.  The veteran appeals the assignment of the 
effective date.

The Board first considered this appeal in April 2001 and 
denied the benefit sought.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, the Court vacated the 
Board's April 2001 decision and remanded the issue on appeal 
for compliance with the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)) and, more specifically, with the provisions of the 
VCAA as interpreted by it in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board reviewed the veteran's appeal again in August 2003 
and determined that a remand to the RO was necessary in order 
to comply with the Court's order.  Thus, the appeal was 
returned to the RO for additional development.  All requested 
development was completed, but the RO continued the denial of 
the benefit sought.  As such, this matter is properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted a claim for entitlement to a total 
rating based on individual unemployability on August 10, 
1987.  This claim was abandoned by the veteran by not 
responding to an August 28, 1987, request for more 
information from the RO within one year of the request.

3.  The veteran submitted a claim for entitlement to a total 
rating based on individual unemployability on June 6, 1991.

4.  At the time of submission of the June 6, 1991, 
application for a total rating, the veteran had six service-
connected disabilities with a total combined disability 
rating of 20 percent.  

5.  Effective May 3, 1995, the veteran met the schedular 
rating criteria for consideration of a total disability 
rating under 38 C.F.R. Section 4.16(a) as the rating for his 
low back strain with discogenic disease and left sciatica was 
increased to 60 percent and his total combined disability 
rating was increased to 70 percent.

6.  As of May 3, 1995, the veteran has been unable to perform 
substantially gainful activity as a result of service-
connected disabilities.

7.  The veteran has two years of college education and work 
experience as an airport manager, long-haul truck driver, 
convenience store attendant, and paralegal.

8.  The veteran was not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities prior to May 3, 1995.


CONCLUSIONS OF LAW

1.  By not responding to the request of the RO for 
information and evidence necessary to make a decision on the 
merits of his August 1987 claim, the veteran abandoned that 
claim. 38 C.F.R. § 3.158 (2004).

2.  Criteria for assigning an effective date earlier than May 
3, 1995 for the assignment of a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.1-
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that an effective date of April 1986 
should be assigned for the grant of entitlement to a total 
rating based on individual unemployability because that was 
the first time that he became unable to work as a result of 
his service-connected low back disability.  In the 
alternative, the veteran contends that an effective date of 
June 6, 1990 be assigned as his current application for a 
total rating was submitted on June 6, 1991, and it is 
factually ascertainable that an increase in disability 
occurred prior to the date the claim was received. 

I.  Background

This veteran served honorably for twenty years in the United 
States Navy.  He was originally granted entitlement to 
service connection for recurrent low back strain, recurrent 
neck strain, residuals of a fractured vertebra, bilateral 
hearing loss, residuals of a right medial meniscectomy, and 
residuals of a fractured right 5th metacarpal in January 1984 
and a 30 percent total combined disability rating was 
assigned effective upon discharge from the service in April 
1983.  In a September 1985 rating decision, the disability 
rating assigned for the veteran's low back strain was 
decreased to 10 percent due to improvement shown on 
examination.  As a consequence, the veteran's total combined 
rating was decreased to 20 percent effective December 1, 
1985.

In May 1987, the veteran submitted evidence of his being 
hospitalized for the treatment of increased low back pain.  
He underwent VA examination in June 1987 and was determined 
to have a history of low back pain and a fractured 9th 
thoracic vertebra.  In a July 1987 rating decision, the RO 
continued the total 20 percent rating assigned.


On August 10, 1987, the veteran submitted a statement that he 
was unable to work and would not be able to pursue vocational 
rehabilitation until at least December.  The veteran 
submitted a statement from his VA treating physician dated in 
May 1987 including the direction not to work for three weeks.  
On August 28, 1987, the RO sent the veteran a letter 
requesting that he submit additional information if he wished 
to reopen his claim, that the medical evidence submitted was 
not sufficient to reopen the claim because it did not mention 
a specific disability or state why the veteran was unable to 
work.  The veteran did not respond to the RO's request for 
additional information nor did he inquire about an 
outstanding claim over the following year notwithstanding 
numerous submissions by the veteran during 1988 with respect 
to an application for annual clothing allowance.

VA treatment records dated from 1988 to 1991 reflect periodic 
complaints of low back and leg pain.  The veteran was treated 
with a TENS unit and a back brace.  The veteran related 
working full-time as a long-haul truck driver for 
approximately six months in 1989.

The veteran was awarded VA vocational rehabilitation 
subsistence allowance in April 1991.  The award covered the 
period of May 1991 to May 1992 for full-time training with a 
12-hour course load.  He was awarded Social Security 
Administration benefits in May 1991 with an effective date of 
December 28, 1989, for disability due to chronic lumbar 
strain and somatoform disorder; the veteran is not service-
connected for a somatoform disorder.

On June 6, 1991, the veteran submitted an application for 
increased rating based on individual unemployability, 
asserting that he had last worked as a truck driver in 
December 1989.  The application showed that the veteran had 
previously worked as an airport manager and had one year of 
college education.  In August 1991, the veteran asserted that 
he was unable to work as a result of his service-connected 
low back disability.

The veteran underwent VA examination in September 1991 and 
related having been unable to work since 1989 due to low back 
pain; he also complained of swelling in the right knee.  The 
veteran was noted to have a normal gait without any limp and 
was able to undress and dress without discomfort.  Upon 
examination of the veteran's back, there was exaggerated 
spinous tenderness from T-12 to S-1, no paravertebral spasm 
or pelvic tilt, and the veteran had lumbar flexion to 80 
degrees, extension to 10 degrees, and lateral flexion to 30 
degrees bilaterally; there were no neurological deficits.  
The examiner noted that it appeared that the veteran was not 
exerting his maximum effort.  Upon examination of the right 
knee, the examiner found no swelling, tenderness, erythema or 
crepitation and the knee appeared to be stable.  The veteran 
extended the knee to 0 degrees and actively flexed it to 110 
degrees, passive flexion was to 140 degrees.  The diagnostic 
impressions rendered included a history of fracture of the T-
7 vertebra without sequelae, osteoarthritis of the lumbar 
spine with strong psychological overlay, and residuals of 
meniscectomy of the right knee.  Unfortunately, the examiner 
did not render an opinion as to functional limitation due to 
the service-connected disabilities.

A review of the veteran's vocational rehabilitation file 
reflects that he met with his counselor in March 1992.  It 
was noted that the veteran was taking 18 credit hours in his 
last term, that the veteran related his medical condition had 
worsened, and that he was trying to get a 100 percent rating 
from VA.  The counselor stated that she, "did not notice 
that the veteran had any significant back discomfort while 
standing, sitting or walking during and after the 
interview."  The counselor also reported that the veteran 
appeared job ready and eager for placement.  The veteran's 
vocational rehabilitation subsistence allowance was renewed 
for the period of May 1992 to July 1992 for additional full-
time training.

The record reflects that the veteran applied for employment 
as a paralegal at several law firms and the Florida 
Department of Transportation in 1992, but he received 
rejections letters from each in April and June 1992.  The 
reasons given for rejection were that there were no positions 
available and/or the veteran lacked specific expertise.  The 
veteran also submitted a copy of a letter from the Florida 
Department of Health and Rehabilitation Services dated in 
August 1993 stating that the veteran's application for a 
paralegal position had been considered, but that another 
candidate for selected for the position.  There was no 
mention of physical disability in any of the rejection 
letters submitted.

The veteran was hospitalized for approximately one week in 
March 1994 and treated for complaints of low back pain, 
bilateral hip pain and left leg pain.  He was taking no 
medication at the time of admission and related working 
occasionally as a paralegal.  The veteran underwent CT-
myelogram which showed some small disc bulges, but no true 
herniation; there was no evidence of a gross bulge that would 
require surgical intervention.  He received epidural steroid 
injections and was discharged in a stable condition with pain 
medication and an anti-depressant.

A written report by the veteran's VA vocational 
rehabilitation counselor reflects that she met with the 
veteran on July 6, 1994, and reported that "there are no 
medical problems which will preclude this gentleman from 
continuing to pursue his academic career."  The report also 
shows that the veteran was unemployed at that time and did 
not plan to further pursue employment until he completed his 
education.  The veteran withdrew from eight of his twelve 
credit-hours in the Fall of 1994 and did not register for 
classes starting in January 1995.  

An updated application for a total rating was submitted in 
November 1994 and showed that the veteran had two years of 
college education and work experience as an airport manager, 
a truck driver, and as a convenience store attendant.

In December 1994, the veteran again underwent VA orthopedic 
examination and related that he was never without pain; he 
walked with the aid of a cane.  The veteran was able to 
forward flex to 45 degrees with posterior bending to 15 
degrees, bending to the right to 10 degrees, and bending to 
the left to 20 degrees.  X-rays appeared essentially normal 
with slight protrusion of the annulus at L-4 without any 
impingement.  The examiner concluded that the veteran had 
chronic left lumbar pain with possible neuropathy and status-
post medial meniscectomy of the right knee with no 
significant current problem.

On May 3, 1995, the veteran was fitted for a chair with a 
back brace due to the severity of his low back pain.  He also 
requested a brace for his right knee.

Upon VA examination in March 1996, the veteran presented with 
pain upon standing, sitting and lying down.  He related that 
he required a back brace and was unable to sit in a regular 
chair due to back pain.  He could only forward flex to 30 
degrees, extend to 5 degrees, and laterally flex and rotate 5 
degrees bilaterally.  There were no neurological deficits 
noted.  The examiner diagnosed chronic low back pain with 
discogenic disease and left sciatica, symptoms getting much 
worse.  

The veteran underwent another VA examination in March 1997 
and related having been unable to work since 1989 due to back 
pain.  The examiner reiterated this statement in his 
discussion of the veteran's disability, but did not 
specifically render the opinion that the veteran had been 
unable to work due to back pain.  The examiner did opine, 
however, that the veteran would be unable to perform work 
which required prolonged periods of sitting, standing, 
stooping, bending or lifting.

In January 2001, the veteran and a friend testified before 
the Board.  The veteran stated that he was unemployable in 
1986 due to a low back disorder and his treating VA physician 
was adamant at that time that he not work for fear of 
reinjuring his back.  He testified that he used a wheelchair 
at that time, but worked as a long-haul truck driver on and 
off between 1986 and 1989.  The veteran stated that he 
eventually stopped working in 1989 because the medication he 
required to manage his pain did not allow him to operate a 
vehicle.  He testified that he got a paralegal degree, but no 
one would hire him because of his physical disabilities even 
though that was not what the rejection letters he received 
had stated.  

II.  Date of Claim

The veteran asserts that a claim for a total rating based on 
unemployability was submitted prior to June 6, 1991.  The 
record clearly shows that the veteran requested an increase 
in his disability rating in April 1987 and that claim was 
adjudicated in July 1987.  The veteran did not appeal that 
decision, but submitted a letter on August 10, 1987 regarding 
an inability to work and/or attend vocational rehabilitation.  
The RO requested clarification of the veteran's intent in an 
August 28, 1987 letter.  The veteran did not respond.  The 
veteran did, however, submit an application for a total 
rating based on individual unemployability on June 6, 1991.

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a).  

The provisions of 38 C.F.R. Section 3.1(q) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Given the evidence as outline above, the Board finds that the 
veteran's claim submitted in August 1987, whatever its 
nature, was abandoned by the veteran when he did not respond 
to the RO's request for additional information.  There is no 
question of whether or not the August 28, 1987 letter from 
the RO was sent to the veteran's address of record as he 
continued to correspond with the RO regarding other matters 
throughout 1988.  Additionally, there is no evidence of 
either a formal or informal claim for entitlement to a total 
rating being submitted between August 1987 and June 1991.  
Consequently, the date of receipt of the claim for 
entitlement to a total rating based on individual 
unemployability is June 6, 1991, the date the veteran's 
application for such benefit was received.

III.  Total Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

If a veteran does not meet the percentage threshold 
requirements provided in 38 C.F.R. Section 4.16(a) for 
consideration of entitlement to a total rating based on 
individual unemployability, he may be entitled to a total 
rating based on an extra-schedular consideration under 38 
C.F.R. Section 4.16(b).  Specifically, 38 C.F.R. Section 
4.16(b) allows for a veteran who does not meet the threshold 
requirements for the assignment of a total rating based on 
individual unemployability but who is deemed by the Director 
of Compensation and Pension Services to be unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities to be rated totally disabled.  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on his employability must be 
considered and the claim submitted to the Director for 
determination. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

At the time the veteran filed his claim of entitlement to a 
total rating, he had six service-connected disabilities with 
a total combined disability rating of 20 percent.  There is 
no dispute that it was not until May 3, 1995, the effective 
date for an increase in disability rating for the veteran's 
low back disability, that the schedular requirements for a 
total rating were met.  Thus, under 38 C.F.R. Section 
4.16(a), an effective date prior to May 3, 1995, must be 
denied.  The veteran argues, however, that under Section 
4.16(b), a total rating should have been granted based on the 
facts that were ascertainable at the time he submitted his 
claim.

At the time of his June 1991 application, the veteran had one 
year of college education and work experience as an airport 
manager, long-haul truck driver, convenience store attendant, 
and paralegal.  He was enrolled in school and carrying a 
full-time course load.  Vocational rehabilitation notes dated 
prior to 1995 did not suggest in any way that the veteran was 
not physically capable of attending classes and/or performing 
some type of employment.  Furthermore, neither treatment 
records nor examination reports showed that the veteran was 
unable to perform some type of work as a result of his 
service-connected disabilities prior to 1995.

The veteran asserts that the rejections he received from 
applications for paralegal work support his contention that 
he was unable to work.  The Board finds just the opposite to 
be the case as the veteran's continued efforts to pursue work 
and participate in his education reveal that he was 
physically capable of performing those activities.  Simply 
because one does not work for a number of years does not mean 
that he cannot.  In fact, the veteran's vocational 
rehabilitation records reflect that he was not physically 
limited in his ability to pursue his education and/or 
employment and that at one point that the veteran decided not 
to further pursue employment until his education was 
complete.  Additionally, none of the rejection notices of 
record even remotely suggest that employment was withheld 
from the veteran because of physical disability.


The veteran also asserts that the statement by a VA examiner 
in March 1997 that the veteran had not worked since 1989 due 
to low back pain was an affirmation, a medical opinion, that 
he could not work since 1989 due to service-connected 
disability.  The Board acknowledges that the VA examiner in 
March 1997 reiterated the veteran's assertion regarding his 
inability to work in his discussion of the veteran's 
disabilities, but he did not render his own opinion regarding 
the veteran's ability to work in 1989.  In fact, the examiner 
simply opined that the veteran would have limitations placed 
on his current employment.  Thus, because the Court has held 
that bare transcription of lay history, unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence, the Board does not accept the veteran's 
argument that the March 1997 VA examination report is 
evidence of unemployability at the time of receipt of the 
June 1991 claim.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).

The veteran also points to the Social Security 
Administration's grant of disability benefits in May 1991 as 
evidence of his unemployability.  The Board notes, however, 
that it is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  Additionally, the Social Security 
Administration decision was predicated upon a finding of 
disability due to both service-connected and nonservice-
connected disabilities, an option not available to VA when 
determining entitlement to compensation benefits.

As outlined above, the veteran underwent inpatient treatment 
for back, hip and leg pain in 1994.  He was, however, 
released in stable condition and appeared for an appointment 
with his VA vocational rehabilitation counselor shortly 
thereafter with no evidence of disability so severe as to 
limit his educational goals.  It was not until the veteran 
dropped his classes and presented for fitting for a back 
brace on May 3, 1995, that the medical evidence shows that he 
was unable to perform substantially gainful employment as a 
result of his service-connected disabilities.  The notes from 
that day and subsequent medical findings show that the 
veteran's ability to function had deteriorated to a point 
where he could not longer seek and/or maintain employment due 
to his back disability.

Consequently, after a full review of the evidence of record, 
the Board finds that the veteran may have had short periods 
of unemployability due to inpatient care over the course of 
his life and/or as a result of both service-connected and 
nonservice-connected disability, but it was not until May 
1995 that his service-connected disabilities became so severe 
as to cause him to become unemployable.  The Board 
acknowledges that the veteran did not work on a full-time 
basis since his December 1989 work as a truck driver, but he 
was capable of performing substantial gainful activity after 
that time as evidenced by his continued ability to attend 
school and work periodically on a part-time basis as a 
paralegal.  His inability to obtain employment due to a 
competitive market is not a ground upon which to determine 
that he was unemployable prior to May 1995.
  
IV.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  In claims for increased ratings, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise it will be the date of receipt of claim.  
See 38 C.F.R. § 3.400(o)(2).

The Court has held that 38 U.S.C.A. Section 5110(b)(2) and 
38 C.F.R. Section 3.400(o)(2) are applicable only where an 
increase in disability precedes a claim for an increased 
disability rating; otherwise, the general rule of 38 C.F.R. 
Section 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. Section 
3.400(o)(1));

(2) if an increase in disability precedes the claim by 
a year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
Section 3.400(o)(2));

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. Section 3.400(o)(2)).

Harper, 10 Vet. App. At 126.

Considering the Board's findings above that the date of 
receipt of claim is June 6, 1991, and that the date upon 
which it became factually attainable that the veteran was 
unemployable due to service-connected disabilities is May 3, 
1995, the Board finds that the appropriate effective date for 
the grant of entitlement to a total rating based on 
individual unemployability is May 3, 1995.  Specifically, 
because the increase in disability occurred after the claim 
was received on June 6, 1991, the date that the increase is 
shown to have occurred, May 3, 1995, is the effective date to 
be assigned to the grant of benefits.  Therefore, the 
veteran's appeal is denied.

V.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in December 1999, long before 
the VCAA was enacted, and the VCAA notice was given to the 
veteran in April 2004.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2004.  The Board acknowledges that the 
notice letter is not ideal in that the first bulleted item 
under the section heading "What Do We Still Need From You?" 
includes a conclusion that an earlier effective date is not 
warranted; however, the Board does find that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was evidence of 
the earliest date of which it was factually ascertainable 
that an increase in disability had occurred, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The veteran 
was also specifically requested, in the April 2004 letter, to 
submit any evidence in his possession that pertains to his 
claim; this is the fourth element specified by the Court in 
Pelegrini I and Pelegrini II.  The Board also notes, however, 
that although the Court in Pelegrini I and again in Pelegrini 
II indicated that there was a fourth element of notification, 
VA General Counsel rendered a Precedential Opinion in 
February 2004, finding that 38 U.S.C. Section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Board also notes that the veteran's attorney responded to 
the RO's April 2004 letter by averring that, following a 
review of the RO's April 2004 VCAA notice letter, he was 
"unable afterwards to understand what evidence or 
information, if any, you are telling us is missing."  The 
attorney requested that the RO respond "with a more specific 
statement, detailing what evidence or information is missing 
that you need..."  He added that, if such a statement was not 
forthcoming, he would assume that the RO had sufficient 
evidence to grant this claim, and he would not be providing 
any additional evidence or information.

As noted above, VA has met its duty to notify the veteran of 
the evidence needed to substantiate a claim of entitlement to 
an earlier effective date.  Not only does the April 2004 
letter meet the requirements set out in the VCAA and, more 
specifically, in the Court's Quartuccio decision, the veteran 
was put on notice throughout the course of this appeal via a 
Statement of the Case, Supplemental Statements of the Case, 
and the Board's prior decision, of the reasons for the denial 
of his request for an earlier effective date.  In fact, the 
attorney who disingenuously states that he is unable to 
understand what evidence is "missing" in this appeal is the 
representative who briefed the Court and very specifically 
laid out his understanding of the case and the reasons for 
the denial of benefits upon the veteran's appeal of the 
Board's April 2001 decision.  He also suggested, in his brief 
to the Court, language that he asserts would have complied 
with Section 5103(a) notice in this particular instance, thus 
demonstrating his grasp of the evidence necessary to support 
this claim.  It strains credulity for the attorney to now 
suggest that he does not understand the issue on appeal and 
the evidence needed to substantiate the claim.  It would also 
be far-fetched to argue that the appellant, who has had 
training as a paralegal, is incapable of understanding the 
information that has been provided to him during the course 
of his claim and appeal.  In short, the Board does not find 
that additional notice is required in this matter.

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Although the veteran's attorney asserts that VA has not 
complied with its duty to assist by not obtaining treatment 
records from a chiropractor dated from 1991 to 1994, the 
Board finds that the record is fully developed as VA has 
obtained all evidence that would aid in substantiating the 
claim as identified by the veteran.

Concerning these chiropractic records, the Board notes, 
specifically, that the veteran attached a copy of a report of 
treatment dates from a private chiropractor to his updated 
application for a total rating submitted in November 1994.  
In September 1996, the RO requested that the veteran complete 
a release form for all private physicians or hospitals from 
which he would like VA to obtain treatment records.  The 
veteran returned completed release forms in October 1996, but 
did not submit such a form for the chiropractic clinic.  In 
December 1996, the veteran advised VA that he had fully 
complied with all requests requiring submission of evidence 
and authorizations for release of information.  Additionally, 
in September 1999, the veteran called the RO to advise that 
he had no additional evidence to submit in support of his 
claim.

Given the state of the evidence as outlined above, the Board 
finds that VA made every effort to obtain private treatment 
records that the veteran deemed to be important in 
substantiating his claim.  The RO requested that releases be 
submitted for evidence the veteran wished VA to obtain on his 
behalf, the veteran did not submit a release of information 
form for the chiropractic clinic in question, and the veteran 
advised VA on at least two separate occasions subsequent to 
his submission of the list of appointment dates at the 
chiropractor that he had submitted all necessary evidence.  
Moreover, although the attorney has argued that the failure 
to obtain these private treatment records is a failure of 
VA's duty to assist the claimant, 38 C.F.R. § 3.159(c)(1)(i) 
also provides that the claimant must cooperate fully with 
VA's attempts to obtain non-Federal records.  In this case, 
the attorney's response to the RO's April 2004 letter and the 
failure to provide authorization and information that would 
permit VA to obtain these private records can hardly be 
called cooperative.  

The treatment records from physicians, the VA examination 
reports of record, and the veteran's vocational 
rehabilitation file, considered together, paint a clear 
picture of the veteran's level of disability over the years.  
Thus, for the veteran's attorney to decide that private 
chiropractic evidence -- that the veteran has deemed to be of 
no additional value for some ten years and for which the 
attorney has not cooperated in providing the authorization 
and information that VA would need to attempt to obtain these 
records -- is now so important as to change the outcome of 
this appeal has all the appearances of dilatory tactics.  The 
Board will not be party to any further delays in this 
veteran's journey to a final appellate decision by sending 
this matter back to the RO for attempted additional 
development that cannot be successful without the cooperation 
of the appellant and his attorney.

The veteran testified before the Board in January 2001 and 
there is no other request for hearing outstanding.  The Board 
obtained all treatment records for which releases were 
obtained.  And, the veteran has advised VA that he has no 
additional evidence to submit in support of his appeal.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An effective date earlier than May 3, 1995 for the award of a 
total rating based on individual unemployability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



